Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 6/21/2022 has been entered.
Claim Objections
 	The following claims are objected to because of the following informalities:  
A double inclusion limitation appears for the following terms that has been cited previously: In claim 6, line 1 and in claim 8 line 2, for “a metering valve”; and in claim 8, line 1, for “a fluid dispenser”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cripps (US 2003/0180228) in view of Yuan (CN 1821330).
Regarding claim 1, Cripps discloses a valve gasket (3, 9,12) for a metering valve ([0044-0045]) of a fluid dispenser (fig.1-2), wherein said gasket is made of an elastomer material ([0006]) that is self-lubricating ([0057-0059]), said elastomer material containing a lubricant ([0058]). Cripps discloses all the features of the invention but is silent in disclosing said lubricant being encapsulated in the form of microspheres that are added to the elastomer material of the gasket. However, Yuan teaches the commonality of having a lubricant (see attached translation, page 6, ll.27-35; “silicone”) being encapsulated in the form of microspheres that are added to the elastomer material of the gasket (4000 and see “elastic” need in page 6, ll.27-43). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the material of the gasket of Cripps as such to include silicone microspheres as taught by Yuan, in order to provide substantially leak-proof seal (see Yuan, page 2, ll.27-30).
Regarding claim 2, Cripps discloses the elastomer material comprises EPDM ([0088]).
Regarding claim 3, Cripps discloses the lubricant comprises silicone oil ([0058]).
Regarding claim 4, Cripps teaches the elastomer material containing a lubricant, such as silicone oil ([0058]) but is silent in disclosing the microspheres contain silicone oil and are added to the elastomer material while the gasket is being manufactured. However, Yuan teaches the commonality of having microspheres to contain silicone oil (page 5, ll.28-32; “silicone”) and are added to the elastomer material while the gasket is being manufactured (4000 is manufactured as one seal or gasket). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to manufacture the gasket of Cripps as such to include silicone microspheres as taught by Yuan, in order to provide substantially leak-proof seal (see Yuan, page 2, ll.27-30).
Regarding claim 5, Cripps is silent in disclosing a quantity of said microspheres introduced into the elastomer material is less than 5% by weight of the elastomer material. However, Yuan teaches a quantity of said microspheres introduced into the elastomer material is less than 5% by weight of the elastomer material (page 4, ll.24-27; see also claim 43). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to manufacture the gasket of Cripps as such to include predetermined amount of microspheres as taught by Yuan, in order to provide substantially leak-proof seal (see Yuan, page 2, ll.27-30).
Regarding claim 6, Cripps discloses a metering valve ([0044-0045]), the metering valve comprising a valve body (1) that defines a metering chamber (4) in which a valve member (8) slides between a rest position and an actuated position ([0045]), said valve including a neck gasket (3) and at least one internal gasket (9, 12), said valve member sliding against said at least internal gasket (see 8 and 9 and [0045]), wherein one of said neck gasket or said at least one internal gasket is according to claim 1 (see 3, 9, 12 in claim 1 above).
Regarding claim 7, Cripps discloses said one of said neck gasket or said at least one internal gasket is said at least one internal gasket (9 and 12 are internal).
Regarding claim 8, Cripps discloses a fluid dispenser comprising a reservoir containing fluid to be dispensed ([0092]; reservoir of “canister”), said dispenser comprising a metering valve ([0044-0045]) according to claim 6 (see also claim 6).
Regarding claim 9, Cripps discloses the dispenser containing a HFA gas as a propellant gas ([0009]).
Regarding claim 10, Cripps discloses all the features of the invention but is silent in disclosing a quantity of said microspheres introduced into the elastomer material is less than 3% by weight of the elastomer material. However, Yuan teaches a quantity of the microspheres introduced into the elastomer material is less than 5% by weight of the elastomer material (page 4, ll.24-27; see also claim 43). At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the weight ratio of Yuan to less than 3% because Applicant has neither placed criticality on such a weight ratio nor has disclosed that such a weight ratio provides an advantage, is used for a particular purpose, or solves a stated problem. Further, one of ordinary skill in the art, would have expected Yuan’s microsphere to elastomer material weight ratio and Applicant's invention, to perform equally well with either gasket taught by Yuan or the claimed invention because both seals would perform the same function of producing less coefficient of friction and or leak free seal. Therefore, it would have been obvious to modify the seal of Cripps and Yuan in combination to obtain the invention as specified in claim 10 because such a modification would have been considered obvious over the prior art of Cripps and Yuan in combination.
Response to Arguments
Applicant’s arguments with respect to the above claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754